Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 14, 16 and 20-26 are examined on merits in this office action to the extant it encompasses the elected species
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US 6,828,109, hereinafter “Kaplan”) in view of Bobrow et al (US 6,355,443, hereinafter “Bobrow”), and Halbhuber et al (DE 10255894, hereinafter “Halbhuber”).
In regards to claims 14, 16, and 20-25, Kaplan teaches method of detecting an intracellular analyte (target) in a cell comprising contacting the cell with an antibody that specifically binds the target (i.e. the analyte) to form a complex of the antibody 
    PNG
    media_image1.png
    187
    275
    media_image1.png
    Greyscale
) for catalyzed reporter deposition by peroxidase in the presence of H2O2 has been disclosed.
Kaplan does not disclose compound of formula 1 of claim 1 for reporter deposition.
Bobrow discloses pyridine-containing compounds incorporated into peroxidase based substrate  
    PNG
    media_image2.png
    109
    225
    media_image2.png
    Greyscale
 and the use of these substrates in assays. Bobrow discloses the compound labeled with a detectable label including fluorescent compounds at R5 through linkers (claims 4, 5, 10 and 11). Bobrow teaches that the peroxidase substrate incorporating the hydroxystyryl pyridine containing compound significantly improves the sensitivity of catalyzed reporter deposition 
Halbhuber teaches detection of peroxide activity in cells or tissue using peroxidase substrate having styrene derivatives having the formula 
    PNG
    media_image3.png
    89
    137
    media_image3.png
    Greyscale
wherein X is OH preferably at 4-position and Y is preferably a substituted aryl or heteroaryl (Abstract).  Halbhuber teaches that using the substrate provides high sensitive detection of analytes (abstract).
Therefore, given the teaching of Bobrow that hydroxylstyryl pyridine containing compound significantly improves the sensitivity of catalyzed reporter deposition, one of ordinary skilled in the art can easily envisage utilizing the compound for the tyramide-fluorophore conjugate of Kaplan with the expectation of improving detection sensitivity with a reasonable expectation of success.  Since Kaplan and Bobrow teach the substrate compound labeled with a detectable label including fluorescent compounds through linkers, one of ordinary skilled in the art from the teaching of Kaplan and Bobrow, can envisage various fluorophores for conjugation including cyanine dyes (e.g. cy3) with a reasonable expectation of success. One of ordinary skilled in the art, from the teaching of Halbhuber, would also be motivated to try other hydroxystyryl based substrates such as the substrate disclosed by Halbhuber with the expectation of expanding the arsenal of peroxidase substrate for detection because Hulbhuber also teaches high sensitive detection. Hulbhuber teaches that Y can be a substituted aryl or heteroaryl and one of ordinary skilled in the art by looking at the 
In regards to claim 26, as described above, the combination of Bobrow and Hulbhuber makes obvious of hydroxystyryl having an aryl group as a substrate and conjugating to a fluorophore such as cyanine (cy3) through a linker would be obvious in view of Kaplan and Bobrow. The only difference is the linker composition that links the substrate with the fluorophore, but however, various linker composition would be obvious in view of Kaplan and Bobrow absent showing of unexpected advantages with a particular linker composition.
Response to argument
Applicant's arguments filed 12/03/2020 have been fully considered and are persuasive to overcome obviousness double patenting rejection over the copending Application No. 16/873,926 in view of cancellation of claims 14-16 in the copending application. Applicant’s arguments are also persuasive to overcome the rejection under 35 USC §112(b) in view of the amendment of claim 14. However, Applicant’s arguments are not found persuasive to overcome the rejection under 35 USC § 103
Applicant argued that the Office's obviousness argument seems to be directed to the legal principle of "obvious to try". Applicants argued that the Office US SERIAL NO. 16/350,574 cites at least two variables in its analysis provided, fluorophores and hydroxystyryl based substrates and there are thousands of fluorophores and tens of thousands of potential .
The above arguments have fully been considered but are not persuasive. First, in regards to “previously described fluorescent conjugates”, as described in the rejection above, Bobrow in column 4, lines 39-46, teaches that the peroxide substrate incorporating the hydroxystyryl pyridine containing compound significantly improves the sensitivity of catalyzed reporter deposition beyond the level currently achieved using previously described fluorescent conjugates. Applicant’s argued that one of ordinary skilled in the art would not understand what is intended to mean by the previously described fluorescent conjugates from the “naked” statement regarding “previously described fluorescent conjugates”. However, upon reading the reference of Bobrow, one of ordinary skilled in the art would clearly understand what is intended to mean by previously described fluorescent conjugates because in the “Background of the Invention” section, Bobrow teaches the followings:
HRP reacts with a conjugate consisting of a labeled compound incorporated into a peroxidase substrate. When the enzyme and the compound react, a reactive intermediate is formed which deposits covalently wherever receptor for the activated reactive intermediate is immobilized. Examples of such compounds which have been described include substituted phenols such as biotinyl-tyramide, fluorescein tyramide and p-hydroxycinnamoyl-containing substrates disclosed in U.S. Pat. No. 5,863,748.


In regards to selection from a finite number of solution, Bobrow discloses 4—4(hydroxystyryl) pyridine-containing compounds 
    PNG
    media_image2.png
    109
    225
    media_image2.png
    Greyscale
incorporated into peroxidase based substrate and the use of these substrates in assays (claims 1 and 5), wherein R1-R4 can be H and R5 is X-L wherein L is a fluorescent compound (claim 4) or specific binding pair (claim 3) and in specific disclosure (see claim 5), L is fluorescein or tetramethylrhodamine and X is a linker (see claim 7). In specific embodiment (see claim 12), R1-R4 has been selected as H.  Therefore, finite number of compounds with specific substitutions and fluorescent compounds have been taught in specific embodiments and thus there are a finite number of identified, predictable solutions and there are strong motivation for combination of the references because Bobrow teaches that the peroxidase substrate incorporating the hydroxystyryl pyridine containing compound significantly improves the sensitivity of catalyzed reporter deposition beyond the level currently achieved using previously described fluorescent conjugates and Hulbhuber teaches high sensitive detection utilizing hydroxystyryl based substrates. Obviousness under 35 USC 103 does not require absolute predictability. In re Kronig , 539 F.2d 1300, 190 USPQ 425 (CCPA 1976); In re Farnham , 52 CCPA 1118, 342 F.2d 455, 144 USPQ 746 (1965), In re Moreton , 48 CCPA 875, 288 F.2d 708, 129 USPQ 227 (1961). Under When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). In this case,

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641